Citation Nr: 1758806	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 644		DATE
Advanced on the Docket		

THE ISSUES

1.  Entitlement to service connection for urticaria, to include as secondary to the Veteran's service-connected asthma.

2.  Entitlement to service connection for allergic rhinitis, to include as secondary to the Veteran's service-connected asthma.

3.  Whether the March 2004 decision to deny service connection for gastroesophageal reflux disease (GERD) was clearly and unmistakably erroneous.


ORDER

Service connection for urticaria is denied.

Service connection for allergic rhinitis is denied.

Revision of the March 2004 rating decision denying the Veteran's claim of entitlement to service connection for GERD is not warranted as it did not contain clear and unmistakable error (CUE).



FINDINGS OF FACT

1.  The Veteran's urticaria did not manifest during service and is not causally related to an in-service injury event, or disease; additionally, the Veteran's urticaria is not causally related to or aggravated by the Veteran's service-connected asthma.

2.  The Veteran's allergic rhinitis did not manifest during service and is not causally related to an in-service injury event, or disease; additionally, the Veteran's allergic rhinitis is not causally related to or aggravated by the Veteran's service-connected asthma.

3.  The March 2004 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for GERD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for urticaria have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The March 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for GERD does not contain CUE.  38 C.F.R. § 3.105(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1996 to November 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 and July 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in May 2008, August 2012, and April 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  Notably, the Veteran's representative in August 2017, stated that the June 2014 VA examination is inadequate because it does not provide a rationale and because the representative was not certain of what the examiner meant.  The Board finds otherwise, where upon review of that examination, the examiner specifically addresses the issue of aggravation and provides his reason (rationale) for his determination.  He states, "[t]he reason is that asthma has no direct relationship or causality to urticaria."  Given that examiners are presumed competent and where this examiner has reviewed the Veteran's complete history and examined the Veteran, the Board finds his rationale adequate to address the appellant's claims. 

The representative also stated in August 2017 that the VA examiner's opinion provided in October 2012 and in a May 2014 addendum regarding the Veteran's claimed allergic rhinitis is inadequate as it relies on the absence of evidence.  The Board notes that negative evidence is not the same as the absence of evidence.  The examiner noted that the Veteran underwent aeroallergen testing in 1998 during service that did not reveal any allergies.  The examiner also noted that the doctors were trying to ascertain if his poorly controlled asthma was related to issues with allergens, but the documentation did not show any complaints of allergic symptoms.  Based on the aforementioned, it cannot be stated that relying on negative findings after testing is relying on an absence of evidence especially where the conclusion arrived was based on actual testing.  Therefore, the Board finds that the examination and opinion are adequate.  
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to service connection for urticaria.

The Veteran asserts that his urticaria is causally related to his service-connected asthma.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record reflects that the Veteran is diagnosed with chronic urticaria, which was diagnosed in 2013.  See June 2014 Skin Diseases Disability Benefits Questionnaire.  Thus, the Board finds that the first element of direct service connection has been established.  

As to the second element of service connection, in-service incurrence, the Board finds that this element has not been satisfied.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of urticaria.  The Veteran's March 1999 report of medical history showed no complaints or history of skin diseases.  The Veteran's Medical Evaluation Board at separation from service did not indicate any urticaria.  The Board acknowledges the Veteran's recent lay statements regarding onset of urticaria during service.  The Board notes, however, that the service separation examination report reflects that the Veteran was examined and, other than a mole, his skin was found to be clinically normal.

Additionally, on the separation report of medical history, the Veteran did not report any history of urticaria symptoms.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Given that there is no evidence of in-service incurrence, the Veteran's claim, based on direct service connection is denied, as all three prongs of service connection must be satisfied.

As to whether the Veteran's urticarial, is related to his service-connected urticarial.  The Veteran's treatment records do not relate urticaria to his service or to his diagnosed asthma.  Furthermore, the Board finds that competent, credible, and probative evidence establishes that the Veteran's urticaria is not etiologically related to the Veteran's service-connected asthma and has not been aggravated by the Veteran's asthma.  

The Veteran was afforded a VA examination in June 2014.  The examiner noted that the Veteran was diagnosed with urticaria after developing multiple hives, which were occurring "everywhere" on the body.  He reported that he had similar but fewer itchy lesions on his legs or feet intermittently in the military, but was never treated.  He was taking antihistamine medication, which usually prevents outbreaks.  The last outbreak was in May 2014 when he had mild urticarial lesions on the upper arm.  The examiner noted that the Veteran's chronic urticaria was less likely as not caused by or aggravated by the result of his service-connected asthma.  His urticaria was less likely than not aggravated beyond its natural progression by the service-connected asthma.  The examiner's rationale was that asthma has no direct relationship or causality to urticaria.

While the Veteran believes that his current urticaria is related to service or to his service-connected asthma, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of urticaria are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his urticaria is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his recurrent urticaria is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's service treatment records did not indicate any symptoms of urticaria and the Veteran specifically noted no complaints of skin disease during service.  The Veteran's post-service treatment records do not relate the Veteran's urticaria to his asthma or to his active service.  The VA examiner in June 2014 reviewed the Veteran's history, performed an examination, and found that the Veteran's asthma did not cause or aggravate the Veteran's urticaria.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for urticaria.  As the preponderance of the evidence is against the claim for service connection for urticaria, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

2.  Entitlement to service connection for allergic rhinitis.

The Veteran asserts that his allergic rhinitis is causally related to his service-connected asthma.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The question for the Board is whether the Veteran's current diagnosis of allergic rhinitis is causally related to service or causally related to or aggravated by the Veteran's service-connected asthma.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's allergic rhinitis is not etiologically related to the Veteran's active service or his service-connected asthma and has not been aggravated by the Veteran's asthma.

Service treatment records are silent regarding any complaints, treatment, or diagnosis of allergic rhinitis.  The Veteran's March 1999 report of medical history showed no current complaints or history of hay fever, nose trouble, or chronic and frequent colds.  The Veteran's Medical Evaluation Board at separation from service did not indicate any allergic rhinitis. 

The Veteran's treatment records do not relate allergic rhinitis to his service or to his diagnosed asthma.  

The Veteran was afforded a VA examination in October 2012.  The Veteran stated that he began to experience issues with asthma in 1997 one year prior to when he developed difficulty with his sinuses.  He was sent to an allergist in 1998, but there were no allergies found.  He stated that since 1998, he had symptoms of a runny nose, nasal congestion, and sneezing.  The Veteran denied any exacerbation of his asthma symptoms when he was exposed to any allergens.  The examiner noted that the Veteran's diagnosis appeared to be more consistent with allergic rhinitis.  He did undergo aeroallergen testing in Germany back in 1998 that did not reveal any allergies on testing and the allergies do not seem to exacerbate his asthma symptoms.  Therefore, the examiner found that it was unlikely that his allergic rhinitis was related to or caused by his symptoms or his asthma condition.  On review of the Veteran's records, the examiner noted that when he was being evaluated they were trying to ascertain if his poorly controlled asthma was related to issues with allergens due to the issues with gaining control over his asthma symptoms when he performed any physical activity, but the examiner could not find any documentation that spoke to any complaints of any allergic symptoms.  Therefore, the examiner again noted that it was unlikely that his allergic rhinitis was caused by his service-connected asthma.

An addendum opinion was obtained in May 2014.  The examiner noted that the Veteran denied any allergy induced asthma symptoms.  If the Veteran had exacerbation of his asthma caused by bouts of allergic rhinitis, one could determine that his asthma was being aggravated by his allergic rhinitis; however, the examiner found that this is not the case.  He found no medical evidence available to substantiate worsened symptoms of allergic rhinitis secondary to asthma.  Therefore, he determined that the Veteran's allergic rhinitis is not being aggravated beyond its natural progression by his service-connected asthma.

The Board acknowledges the Veteran's lay statements regarding onset of allergic rhinitis during service.  The Board notes, however, that the service separation examination report reflects that the Veteran was examined and no symptoms of allergic rhinitis were found.  Additionally, on the separation report of medical history, the Veteran did not report any history of allergic rhinitis symptoms.  Finally, the Veteran was tested for aeroallergens during service and the VA examiner noted that the testing did not reveal any allergies.  His in-service history of symptoms and test results during service and at the time of service separation are more contemporaneous to service, so are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

While the Veteran believes that his current allergic rhinitis is related to service or to his service-connected asthma, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of allergic rhinitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his allergic rhinitis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his allergic rhinitis is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's service treatment records did not indicate any symptoms of allergic rhinitis.  He was specifically tested in 1998 and no allergies were found.  The Veteran's post-service treatment records do not relate the Veteran's allergic rhinitis to his asthma or to his active service.  The VA examiners in October 2012 and May 2014 reviewed the Veteran's history and found that the Veteran's asthma did not cause or aggravate the Veteran's allergic rhinitis.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for allergic rhinitis.  As the preponderance of the evidence is against the claim for service connection for allergic rhinitis, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

3.  Whether the March 2004 decision to deny service connection for GERD was clearly and unmistakably erroneous.

The Veteran contends that the March 2004 rating decision contained CUE because the connection between asthma and GERD has been well documented, but an examination was never scheduled.  

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE." Fugo, 6 Vet. App. at 43-44 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a:
      
      1. Changed medical diagnosis. 38 C.F.R. § 20.1403(d).

      2. Failure to fulfill the duty to assist. 38 C.F.R. § 20.1403(d).

3. Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4. Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

The Board notes that the March 2004 rating decision denied the Veteran's claim for GERD noting that the Veteran's medical records were negative for any complaint, diagnosis, or treatment of GERD.  The rating decision also referred to the Veteran's VA examination.  The examiner at that time addressed the issue of whether the Veteran's GERD and asthma were related.  The examiner specifically stated that the Veteran's GERD aggravates the Veteran's asthma, but that the Veteran's asthma could not exacerbate his GERD.

The Veteran's contention that CUE existed in the March 2004 rating decision due to the lack of a VA examination is inaccurate as the Veteran was afforded a VA examination in September 2003.  

Even assuming the Veteran had not been afforded a VA examination with nexus opinion, the Board notes that providing a VA examination falls under the duty to assist.  As noted above, 38 C.F.R. § 20.1403(d) specifically states that CUE may not be granted due to failure to fulfill the duty to assist.  See Caffrey v. Brown, 6 Vet. App. 377, 387 (1994) (cited with approval in Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) (en banc), for this proposition).

The Veteran has not identified any other alleged CUE in the March 2004 decision. 

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the March 2004 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the March 2004 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to this matter must be denied.





______________________________________________
YVETTE WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


